Citation Nr: 1220267	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left scalp disorder, to include scars due to shell fragment wound. 

2.  Entitlement to service connection for residuals of a left tympanic perforation due to shell fragment wound. 

3.  Entitlement to service connection for residuals of a stomach disorder, to include scars due to shell fragment wound. 

4.  Entitlement to service connection for a dental disorder, claimed as mouth and gum disabilities due to shell fragment wound. 

5.  Entitlement to an increased initial rating for residuals of shell fragment wound to the left lateral trunk (claimed as back area), to include scars, currently evaluated as noncompensable.  

(The issues of entitlement to service connection for hypertension, an increased rating for post-traumatic stress disorder, an increased rating for malaria, and an increased rating for residuals of a shell fragment wound of the left shoulder with scars are the subject of two separate decisions which are being issued simultaneously.)


REPRESENTATION

Appellant represented by:	Donald Anderson, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran (appellant) served on active duty from September 1967 to April 1969.  He had service in Vietnam, and his awards included the Combat Infantryman Badge and the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating actions of December 2002 and later by the Regional Office (RO) in St. Petersburg, Florida.  

In August 2006, the Veteran testified before the Board before the undersigned Veterans Law Judge.  In October 2006, May 2009, and May 2010, the Board remanded the claims for additional development.    

In November 2011, the Veteran testified at another Board hearing before another Veterans Law Judge at the RO.  A complete transcript is of record.  During his hearing, the Veteran discussed having headaches secondary to his PTSD.  That issue has not been addressed by the RO and is thus referred to the RO for consideration.  

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required.


REMAND

As was noted above, the Veteran has had hearings before two different Veterans Law Judges (VLJs).  Both of the hearings involved testimony regarding each of the five issues listed above on the title page.  

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102  (West 2002); 38 C.F.R. § 20.707  (2010).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in March 2012 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal with respect to the overlapping issues.  In April 2011, the Veteran responded that he did wish to appear at a hearing at the local Regional Office before a third VLJ.  Therefore, in accordance with Arneson, a remand of the present appeal for the five issues listed above is necessary to afford the Veteran his requested hearing.  



Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for an in-person hearing at the RO with a VLJ in connection with the five issues listed above in accordance with the Veteran's request.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



